15‐3489‐cv 
McDonald v. West 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 7th day of October, two thousand sixteen. 
                     
PRESENT:  DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges, 
                    RICHARD M. BERMAN, 
                                         District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
JOEL R. MCDONALD, AKA Joel Mac, 
                                         Plaintiff‐Appellant, 
                                                                                                 
                               v.                                                   15‐3489‐cv 
                                                                                           
KANYE WEST, JAY‐Z, AKA Shawn Carter, 
MIKE DEAN, UNIVERSAL MUSIC GROUP, 
ROC‐A‐FELLA RECORDS LLC, DEF JAM 
MUSIC, ROC NATION LLC,                                                               
                                         Defendants‐Appellees, 
 

                                                 
           *   Judge Richard M. Berman, of the United States District Court for the Southern 
District of New York, sitting by designation. 
                                                                                                            
FRANK OCEAN, AKA Christopher Breaux, SHAMA 
JOSEPH, DOES 1‐10, INCLUSIVE, 
                                         Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      JOEL R. MCDONALD, pro se, Brooklyn, New 
                                                              York. 
 
FOR DEFENDANTS‐APPELLEES:                                     ILENE S. FARKAS, Brad D. Rose, Rebecca M. 
                                                              Siegel, Pryor Cashman LLP, New York, New 
                                                              York. 
 
                    Appeal from the United States District Court for the Southern District of 

New York (Nathan, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                Plaintiff‐appellant Joel R. McDonald, proceeding pro se, appeals from a 

judgment of the district court entered September 30, 2015, dismissing his copyright 

infringement action.  By memorandum and order entered the same day, the district 

court granted defendantsʹ motion to dismiss pursuant to Federal Rule of Civil 

Procedure 12(b)(6) for failure to state a claim.  We assume the partiesʹ familiarity with 

the underlying facts, the procedural history of the case, and the issues on appeal. 

                ʺWe review de novo a district courtʹs dismissal of a complaint pursuant to 

Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the 

complaint as true, and drawing all reasonable inferences in the plaintiffʹs favor.ʺ  

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).  To survive a motion to 

                                                  ‐ 2 ‐ 
 
                                                                                                      
dismiss under Rule 12(b)(6), the complaint must plead ʺenough facts to state a claim to 

relief that is plausible on its face.ʺ  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see 

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).  In a copyright infringement action, ʺthe works 

themselves supersede and control contrary descriptions of themʺ in the pleadings.  Peter 

F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (quoting 

Walker v. Time Life Films, Inc., 784 F.2d 44, 52 (2d Cir. 1986)). 

               To state a claim for copyright infringement, a plaintiff must plausibly 

allege that ʺ(1) the defendant has actually copied the plaintiffʹs work; and (2) the 

copying is illegal because a substantial similarity exists between the defendantʹs work 

and the protectible elements of [the] plaintiffʹs.”  Id. at 63 (quoting Hamil Am. Inc. v. GFI, 

193 F.3d 92, 99 (2d Cir. 1999)).   

               As a general matter, the test for substantial similarity is ʺwhether an 

ʹordinary observer, unless he set out to detect the disparities, would be disposed to 

overlook them, and regard [the] aesthetic appeal as the same.ʹʺ  Id. at 66 (quoting 

Yurman Design, Inc. v. PAJ, Inc., 262 F.3d 101, 111 (2d Cir. 2001)).  Where, as here, the 

plaintiffʹs work incorporates significant elements from the public domain, the ordinary 

observer test becomes ʺmore discerningʺ because a ʺʹmore refined analysisʹ is required 

where a plaintiffʹs work is not ʹwholly original.ʹʺ  Boisson v. Banian, Ltd., 273 F.3d 262, 

272 (2d Cir. 2001) (quoting Hamil Am., 193 F.3d at 101‐02, and Key Publʹns, Inc. v. 

Chinatown Today Publ’g Enters., Inc., 945 F.2d 509, 514 (2d Cir. 1991)).  The plaintiff must 



                                               ‐ 3 ‐ 
 
                                                                                                 
allege ʺsubstantial similarity between those elements, and only those elements, that 

provide copyrightability to the allegedly infringed compilation.ʺ  Id. at 272 (quoting Key 

Publ’ns, 945 F.2d at 514).  Courts must compare ʺthe ʹtotal concept and feelʹ of the 

contested worksʺ rather than ʺdissect the works at issue into separate components and 

compare only the copyrightable elements.ʺ  Id. (quoting Knitwaves, Inc. v. Lollytogs Ltd., 

71 F.3d 996, 1003 (2d Cir. 1995)).  Only then can the court determine whether any 

similarities ʺare due to protected aesthetic expressions original to the allegedly 

infringed work, or whether the similarity is to something in the original that is free for 

the taking.ʺ  Tufenkian Imp./Exp. Ventures, Inc. v. Einstein Moomjy, Inc., 338 F.3d 127, 134‐

35 (2d Cir. 2003). 

               A district court can resolve the question of substantial similarity as a 

matter of law if ʺthe similarity between two works concerns only non‐copyrightable 

elements of the plaintiffʹs work, or because no reasonable jury, properly instructed, 

could find that the two works are substantially similar.ʺ  Peter F. Gaito, 602 F.3d at 63 

(quoting Warner Bros. Inc. v. Am. Broad. Cos., 720 F.2d 231, 240 (2d Cir. 1983)).  Because a 

district court faced with a motion to dismiss ʺhas before it all that is necessary to make 

such an evaluation,ʺ it is ʺentirely appropriateʺ for it to evaluate substantial similarity as 

a matter of law and decide whether the ʺcomplaint, together with the works 

incorporated therein, . . . ʹplausibly give rise to an entitlement to relief.ʹʺ  Id. at 64 

(quoting Iqbal, 556 U.S. at 679). 



                                               ‐ 4 ‐ 
 
                                                                                                
               Based on those principles and a de novo review of the record, we conclude 

that the district court correctly dismissed McDonaldʹs amended complaint.  We 

therefore affirm for substantially the reasons stated by the district court in its thorough 

and well‐reasoned decision.   

              We have considered all of McDonaldʹs arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐